Title: John Bondfield to the Commissioners, 28 November 1778
From: Bondfield, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Bordeaux 28 Novr 1778
     
     Tho’ we are without any interesting inteligence in this or the neighbouring Ports I hold it my duty to advise you that so it is. The Merchants from their heavy Loss’s are obliged to contract their concerns which unfortunately will be sensibly felt by the short Exports for the United States. Excepting three small Cutters belonging to Virginia it is three Months since any expedition went from hence.
     Messr. Beaumarchais and Co. have bought a vessel of 24 Gunns that is to Sail about the 10th of next Month for Rochfort there to join the Roderique and the Drake bought by the same Company. These Vessels I am told are to be reinforced by two ships or Frigates. It will be a fine Convoy for our two Ships at Nantes if it dont too long detain as the fierre Roderique was not hove down when I past Rochfort ten days ago that I much doubt if they will be at Sea of two Months. The inteligence of Monsr. La Motte Piquet having fallen in with a Jamaica fleet outward bound is confirmd to Us by Letters this Post from Britaigne. Our Privateers have not yet sent us in any Capital Prizes. The English Ships keep in Fleets that a vessel of Value is not to be met singly.
     The Farmers General begin to doubt that the abundant supplies they were to receive from Spain, the Brazils, the Ulkraine and Holland of Tobacco will not make up the short Imports from Virginia and are tampering with the holders to engage all at Market before a rise take place. No capital Stock can be expected for many Months. A start in this article very sudden may be expected which may probably engage the Merchants to renew their speculation to America.
     I have the Honor to be with due Respect Sirs Your most Obedient Humble Servant
     
      John Bondfield
     
    